DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/12/2020, 7/30/2021, 03/29/2022, 7/19/2022 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-9 and 14-20 are pending. Claims 10-13 have been cancelled. Claims 1 and 14 are the independent claims. Claim 1, 9, 14, and 16 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 10/12/2022.


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/12/2022;Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 10-13 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the Title claim objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the claim rejections of Claim 1-20 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “the analysis of the first and second inspection data as well as the control of the sensors is performed by a single centralized unit (the route examining unit 500), which is for example located in one of the train cars (see Fig. 5 and paragraph [0044] of Cooper)” and “There is no teaching in Cooper of distributing the diagnosis system to the train cars and each diagnosis system maintaining and processing the design information of the corresponding train car. Therefore, it is submitted that the claimed invention is essentially different from Cooper”  and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art anticipates the claimed subject matter as currently presented. The cited prior art clearly discloses multiple embodiments, specifically, Figure 6 and paragraphs 0068 – 0070] discloses what each, trailing, leading and other vehicle can be with the sensor and computing hardware, where each system has a route examining unit, and each system communicates with the other system to determine the separate and distinct embodiments. Thus, is it not just one computer on one car directing the entire train system, rather each trail car has a system, as the claims require. Further, without distinctly states what is in each system and what each system must do, method, it remains the Office’s stance that the cited prior art still anticipates the claimed subject matter. Therefore the Office respectfully disagrees.
Applicant further remarks that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
                   Claim Objections
Claim 1 has a type where the word “trtavel” is inserted, and should state “travel”. Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “linking up with a first train car, a first diagnostics system on the first train car so that the first diagnostics system maintains design information of the first train car” and as a method step, it is unclear what is being carried out, or what the metes and bounds of the claims are. Is there an actual method step here of linking, and if so, what is that? Does this mean installed, or connected? As currently presented, the metes and bounds of the claims unclear thud indefinite. Further, the “intended use” language also clouds the metes and bounds of the claims, with a desired use of purpose being states “so that the first diagnostics system maintains design information of the first train car”. Here it almost sounds as if the linking is the step of calculating the design information, but if so, there are missing steps. The claims, as currently presented are unclear and will be interpreted as any system that has multiple detector systems on a vehicle system, which knows their location, for anomaly detection and verification. Appropriate action is required.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
                        Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 14-20 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cooper et al. (United States Patent Publication 2014/0129154).
With respect to Claim 1: Cooper discloses “A method of monitoring a track using a train comprising a plurality of train cars” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“the method comprising:  linking up with a first train car, a first diagnostics system on the first train car so that the first diagnostics system maintains design information of the first train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“collecting first sensor data corresponding to a track location by a first sensor network on the first train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“based on the first sensor data, identifying a potential track anomaly at the track location by a first diagnostics system on the first train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“transmitting a message describing the anomaly from the first diagnostics system to diagnostics systems located on one or more other train cars included in the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“wherein the message comprises an indication of the track location” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“linking up with a second train car located behind the first train car with respect to the train' s direction of travel, a second diagnostics system on the second train car so that the second diagnostics system maintains design information of the second train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“receiving the message by the second diagnostics system” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“determining, by the second diagnostics system, a time at which the second train car will be passing over track location” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“based on the design information of the second train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“at the determined time, collecting second sensor data at the track location by a second sensor network on the second train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“and if the track anomaly is present in both the first sensor data and the second sensor data at the track location” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“notifying a train control system of the track anomaly” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 2: Cooper discloses “The method of claim 1, further comprising: prior to collecting the second sensor data and in response to receiving the message, increasing sampling speed of the second sensor network on the second train car” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 3: Cooper discloses “The method of claim 1, further comprising: prior to collecting the second sensor data and in response to receiving the message, enabling one or more data collection algorithms with functionality related to detection of the anomaly” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 4: Cooper discloses “The method of claim 1, further comprising: prior to collecting the second sensor data and in response to receiving the message, disabling one or more data collection algorithms with functionality unrelated to detection of the anomaly” [Cooper, ¶ 0035-0053, 0064-0065, 0084, 0114, and 0137-0148].
With respect to Claim 5: Cooper discloses “The method of claim 1, further comprising: determining the track location based on a Global Positioning System (GPS) signal received by the first diagnostics system on the first train car” [Cooper, ¶ 0070].
With respect to Claim 6: Cooper discloses “The method of claim 1, further comprising: reading one or more location markings on the track; and determining the track location based on the one or more location markings” [Cooper, ¶ 0070].
With respect to Claim 7: Cooper discloses “The method of claim 1, further comprising: sending, by the train control system, a notification of the track anomaly to at least one system external to the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 8: Cooper discloses “The method of claim 1, further comprising: updating, by the train control system, a map of the track to indicate the track anomaly at the track location” [Cooper, ¶ 0069-0077, 0106-0108,  and 0125-0126].
With respect to Claim 9: Cooper discloses “The method of claim 1, further comprising: sending, by the train control system, the map of the track to at least one system external to the train” [Cooper, ¶ 0069-0076, 0106-0108,  and 0125-0126].
With respect to Claim 14: Cooper discloses “A system for diagnosing anomalies during operations of a train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“the system comprising: a plurality of bogie diagnostics computer systems distributed among a plurality of train cars included in the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“wherein each bogie diagnostics computer system is linked to a respective train car and maintains design information of the respective train car” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18];
“wherein the bogie diagnostics computer system at each train car comprises: one or more processors, a bogie interface configured to collect sensor data from each bogie coupled to the train car according to a sampling rate, a plurality of analysis programs executable by the processors” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“wherein (i) the analysis programs comprise an anomaly detection program and one or more other programs and (ii) the anomaly detection program is configured to detect track anomalies based on the sensor data collected by the bogie interface” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“a diagnostics program executable by the processors and configured to control operation of the analysis programs” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18]; 
“a communication network connecting the plurality of bogie diagnostics computer systems” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 15: Cooper discloses “The system of claim 14, wherein the diagnostics program is configured to increase the sampling rate of the anomaly detection program in response to receiving an anomaly detection message from at least one other bogie diagnostics computer system” [Cooper, ¶ 0035-0053, 0065, 0084, 0114, and 0137-0148].
With respect to Claim 16: Cooper discloses “The system of claim 14, wherein, in response to receiving an anomaly detection message from at least one other bogie diagnostics computer system, the diagnostics program is further configured to disable one or more data collection algorithms with functionality unrelated to the anomaly detection program” [Cooper, ¶ 0035-0053, 0064-0065, 0084, 0114, and 0137-0148].
With respect to Claim 17: Cooper discloses “The system of claim 14, wherein, in response to detecting the track anomalies, the anomaly detection program is configured to transmit an anomaly detection message to each bogie diagnostics computer system in the train” [Cooper, ¶ 0007-0012, 0035-0053, 0131-0145 and Figures 4 and 18].
With respect to Claim 18: Cooper discloses “The system of claim 17, wherein the anomaly detection message is transmitted as a broadcast message” [Cooper, ¶ 0007-0012, 0035-0053, 0076, 0126,  0131-0145 and Figures 4 and 18].
With respect to Claim 19: Cooper discloses “The system of claim 17, wherein the anomaly detection message is transmitted as a multicast message” [Cooper, ¶ 0007-0012, 0035-0053, 0076, 0126,  0131-0145 and Figures 4 and 18].
With respect to Claim 20: Cooper discloses “The system of claim 14, further comprising: a train control system configured to (i) receive an anomaly detection message from the bogie diagnostics computer system, (ii) receive an anomaly confirmation message from a second bogie diagnostics computer system confirming the track anomalies, and (iii) in response to receiving the anomaly confirmation message, sending a notification of the track anomalies to at least one system external to the train” [Cooper, ¶ 0007-0012, 0035-0053, 0076, 0126,  0131-0145 and Figures 4 and 18].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669